Citation Nr: 0014682	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-06 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tremor.

2.  Entitlement to service connection for nervousness.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to service connection for bilateral knee 
pain.

5.  Entitlement to service connection for bilateral ankle 
pain.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1997.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
November 1997, by the Columbia, South Carolina, Regional 
Office (RO), which denied the veteran's claims of entitlement 
to service connection for tremor, nervousness, back pain, 
knee pain, and ankle pain.  The notice of disagreement with 
this determination was received in March 1998.  The statement 
of the case was issued in March 1998.  The substantive appeal 
was received in April 1998.  

On January 26, 2000, the veteran appeared at the Columbia RO 
and testified at a videoconference hearing before the 
undersigned Member of the Board, sitting in Washington, DC.  
A transcript of this hearing is of record.  At his hearing, 
the veteran submitted additional evidence, and waived his 
right to initial review by the RO.  See 38 C.F.R. 
§ 20.1304(1999).  The appeal was received at the Board in 
March 2000.  

The veteran has been represented throughout his appeal by The 
American Legion.  


REMAND

The veteran essentially contends that he is entitled to 
service connection for several disabilities that developed as 
a result of a parachute accident during service.  The veteran 
indicated that he began experiencing tremors approximately 2 
years prior to his retirement from military service; at that 
time, he was told that the tremors were due to vitamin 
deficiency.  The veteran indicated that, after his retirement 
from service, he began receiving treatment for tremors at the 
Naval Hospital.  He stated that he was treated by a Dr. Pack, 
who indicated that his tremors were either hereditary or as a 
result of the parachute accident during service.  The veteran 
further maintains that he suffers from chronic back pain, 
knee pain, and ankle pain, all of which are associated with 
being an Army paratrooper and running on hard pavements for 
many years.  The veteran argues that many doctors over the 
years have indicated that his musculoskeletal disorders were 
job related.  

At his personal hearing in January 2000, the veteran 
indicated that he was treated for tremor during service, and 
stated that, at that time, the physician's assistant informed 
him that he had a vitamin deficiency.  The veteran noted 
that, after his retirement from military service, he began 
taking classes and began experiencing shaking of the right 
hand, especially while writing.  He stated that he went to 
the Naval Hospital where he was treated by Dr. Pack, who told 
him that the tremor was either hereditary or as a result of a 
traumatic type of injury.  He was subsequently referred to a 
neurologist at the Medical University of South Carolina, who 
confirmed that he had a tremor, and prescribed Propranolol.  
The veteran testified that he had a lot of pressure-type jobs 
during service that caused a lot of nervousness.  

The veteran also testified that he currently suffers from 
back pain, knee pain, and ankle pain as a result of a 
parachute-jump injury in service; he maintained that every 
doctor he saw during service told him that his 
musculoskeletal pain was due, in part, to his job as a 
paratrooper.  The veteran related that he had been involved 
in an accident during a parachute jump that left him 
unconscious for 4 to 5 hours; he noted that the doctor told 
him that he landed on his head.  The veteran indicated that 
he was in constant pain, which at times prevented him from 
sleeping.  

The Board has reviewed the records in the claims file.  It 
appears, however, that a number of the medical records cited 
by the veteran are not contained in the records available to 
the Board.  There is no indication of any 
discharge/retirement physical examination in the file.  We 
further note that the service medical records contained in 
the claims folder appear to be copies of the originals.  

As noted above, the veteran reported receiving treatment from 
Dr. Pack, at the Charleston Naval Hospital, upon his 
discharge from service; however, these treatment records have 
not been associated with the record.  The Board finds that 
all the veteran's VA treatment records should be obtained.  
See Bell v. Derwinski, 2 Vet.App. 611 (1992).  The Board also 
finds that Dr. Winifred Pack, apparently a private or 
consulting doctor at the Naval Hospital, should be requested 
to indicate whether she related the veteran's tremor to the 
parachute accident in service and, if so, whether she 
reviewed the veteran's records before she rendered her 
opinion.  See Robinette v. Brown, 8 Vet.App. 69 (1995). .  
The veteran should be advised that he should obtain and 
submit any such records to the RO.  

The veteran was afforded a general medical examination in 
August 1997, only two months after his retirement from 
service; however, that examination report is incomplete, 
unclear, and equivocal.  First, the record indicates that the 
claims file was not available for review.  In addition, 
although the examiner referred to findings from an orthopedic 
examination, there is no indication that an orthopedic 
examination was conducted; hence, there are no clinical 
findings regarding the claimed knee, back, or ankle pain.  
Where the record before the Board is inadequate, a remand is 
required.  If an examination report does not contain 
sufficient detail, it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (1999).  

The veteran was also afforded a VA neurological examination 
in August 1997, at which time he reported a history of a head 
injury during a parachute accident in service in 1972; he 
reported tremor involving his right hand.  The examiner 
provided an impression of right tremor.  He stated that the 
tremor seemed to be an essential tremor, and not associated 
with neurogenic disorder.  However, the examiner also added 
that it was a real possibility that the tremor might be 
secondary to a central nervous system injury.  The examiner 
failed to offer a well reasoned opinion concerning the 
diagnosis of the veteran's neurological disorders ,or the 
etiology of any disability found.  Further, none of the VA 
examiners reviewed the veteran's claims file in conjunction 
with examination of the veteran.  Since it is important 
"that each disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), the claims file must be 
made available to the examiner for review.

The Board further notes that VA has a statutory "duty to 
notify," independent of the 38 U.S.C.A. § 5107(a) "duty to 
assist."  38 U.S.C.A. § 5103 (West 1991).  This duty 
requires VA to notify a claimant, whose application for 
benefits is incomplete, of evidence necessary to complete the 
application.  Furthermore the Court has held that the extent 
of this obligation to notify depends upon the particular 
facts of each case and upon the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with the benefits claim.  See Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  Thus, in the instant case, with 
regard to the veteran's claim of entitlement to service 
connection for tremor, the veteran should be informed that he 
needs credible supporting evidence, independent of his own 
testimony, that the tremor diagnosed in August 1997 is 
etiologically related to a head injury in service.  The 
veteran is reminded that where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, and experience are 
competent to provide evidence on an issue.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-495 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet.App. 286, 288 (1992).  

Moreover, applicable regulations require that pertinent 
evidence submitted by the veteran to the Board, after the 
record has been certified to the Board, must be referred to 
the RO for review and the preparation of a supplemental 
statement of the case unless this procedural right is waived 
by the veteran or if the benefit sought on appeal may be 
allowed.  38 C.F.R. § 20.1304.  Records were received within 
90 days of the March 23, 2000, date of certification of the 
appeal to the Board in April 2000.  These additional records 
are material to the veteran's claim; thus, the case must be 
returned to the RO.  Furthermore, as noted above, the 
existing evidence of record is not considered sufficient to 
permit adjudication of the claim at this time.  

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following action:

1.  The RO should request any additional 
service medical records pertaining to the 
veteran from the service department, 
particularly the final medical examination 
conducted at, or near, the time of his 
retirement, and the RO should request the 
veteran to submit copies of any additional 
service medical records in his possession.  
The records should be associated with the 
claims folder.  

2.  The RO should obtain from the veteran the 
names and addresses of all VA and non-VA 
medical care providers who have treated him 
for his tremor, nervousness, back pain, knee 
pain, and/or ankle pain since his retirement 
from service.  After securing the necessary 
release(s), the RO should request the records 
which are not already contained in the claims 
folder.  This should include pertinent 
medical records from the Charleston Naval 
Hospital, Charleston VA Medical Center, and 
any other identified VA or non-VA facility.  

3.  The RO should request Dr. Winifred Pack, 
who apparently is, or has been, affiliated 
with the Charleston Naval Hospital, to 
indicate whether she has etiologically 
related the veteran's tremor to a head injury 
suffered in service, as a result of a 
parachute accident, and whether she reviewed 
the veteran's records, including the service 
medical records, before she rendered her 
opinion.  All records obtained should be 
added to the claims folder.  

4.  Once the above-requested information is 
received and associated with the claims 
folder, the veteran should be scheduled for 
VA orthopedic and neurologic examinations, in 
order to determine the current nature and 
etiology of his claimed tremor, nervousness, 
back pain, knee pain, and ankle pain.  The 
claims folder, to include this Remand, should 
be made available to each examiner prior to 
his or her examination, and the examiner 
should specifically state whether he/she had 
the opportunity to review the claims folder.  
All indicated tests and studies, including X-
rays and/or other diagnostic studies should 
be done, as deemed appropriate by the 
examiner(s).  Each examiner must provide a 
thorough description of the veteran's back, 
knee, and ankle disabilities, if any, 
including complete range-of-motion studies.  
The examination reports should reconcile the 
veteran's subjective complaints of tremor, 
nervousness, left ankle, low back, left knee, 
and left hip pain with the objective findings 
on examination.  The examiners should also 
correlate their respective findings and 
state, to a reasonable degree of medical 
certainty, whether any currently diagnosed 
back, knee, or ankle disorder is 
etiologically related to and consistent with 
the veteran's in-service parachute-jump 
injury.  A discussion of the salient facts 
and the medical principles involved, to 
include the rationale for any conclusions, 
will be of considerable assistance to the 
Board.

5.  Following completion of the above action, 
the RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If any of the 
examination reports do not include fully 
detailed descriptions of pathology and all 
test reports and/or special studies, or 
adequate responses to the specific joint 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation 
purposes.").  See Stegall v. West, 
11 Vet.App. 268 (1998).  

6.  The RO should then reevaluate the 
veteran's claims for service connection for 
tremor, nervousness, back pain, knee pain, 
and ankle pain, with consideration of the 
entire record, including the evidence 
submitted at the videoconference hearing and 
received at the Board in April 2000.  

7.  If the determinations remain unfavorable 
to the veteran in any way, both he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of additional 
evidence submitted and any additional 
applicable laws and regulations.  This 
document should also include detailed reasons 
and bases for the decisions reached.  They 
should then be afforded the applicable time 
period in which to respond.  

After the above actions have been accomplished, the case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).



